Citation Nr: 1013661	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  05-34 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran had active duty service from January 1945 to 
August 1946 and from July 1948 to February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  It was remanded by the Board in 
March 2009.

The issue of entitlement to an increased rating for 
chorioretinitis of the right eye and cataract of the left eye 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for chorioretinitis of 
the right eye with a cataract of the left eye, currently 
rated as 50 percent disabling.

2.  The competent medical evidence shows that the Veteran's 
service-connected bilateral eye disability renders him 
unemployable from performing all forms of substantially 
gainful employment that are consistent with his education and 
occupational experience.





CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.7, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below, a 
detailed explanation of how VA complied with the Act is 
unnecessary.

Governing law and regulations

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Rating boards shall submit to the Director of VA Compensation 
and Pension Service for extra-schedular consideration all 
cases of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to a veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  38 
C.F.R. § 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the Veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.

Analysis

The Board has jurisdiction over this question pursuant to 
38 U.S.C.A. §§ 511, 7104 (West 2002) (All final decisions as 
to appeals concerning compensation benefit questions shall be 
made by the Board.) 

The Veteran only has one service-connected disability, 
chorioretinitis of the right eye and cataract of the left 
eye, currently rated as 50 percent disabling.  Therefore, the 
appellant fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to having either one disability rated 60 
percent disabling, or having more than one service-connected 
disabilities with a combined 70 percent disability rating.

Turning to the Veteran's entitlement to extraschedular 
consideration, the question is whether the appellant is 
unemployable by reason of his service-connected disability 
alone, considering his educational and occupational 
background.  The appellant has a high school education and 
has worked as a mechanic.  A May 2009 VA examiner opined that 
the claimant would not be employable in any regular kind of 
job with his level of vision.  The examiner added that his 
vision is barely adequate for him to legally drive a car.  
His right eye visual acuity is limited to light perception 
only, and his left eye distant visual acuity uncorrected is 
20/70.  

This case was referred to the Director of VA Compensation and 
Pension Service.  In November 2009, the Director determined 
that given the appellant's numerous, severe, nonservice-
connected disabilities, the service-connected 
chorioretinitis, in itself, does not produce significant 
interference with employment.  The Director did not address 
the left eye cataract.  Significantly, the Director also did 
not address specifically whether the service-connected 
bilateral eye disability alone, without consideration of 
other nonservice-connected disabilities, rendered him 
unemployable from performing all forms of substantially 
gainful employment that are consistent with his education and 
occupational experience.  

There is no competent evidence indicating that the 
appellant's service connected bilateral eye disability does 
not render the Veteran unemployable from performing all forms 
of substantially gainful employment that are consistent with 
his education and occupational experience.  In contrast, 
following an examination and review of the claims folder, a 
VA physician in May 2009 concluded that the claimant would 
not be employable in any regular kind of job with his level 
of vision.   Hence, a total disability rating based on 
individual unemployability on an extraschedular basis is 
warranted.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(VA is not free to substitute its own judgment for that of an 
expert.)

The benefit sought on appeal is allowed.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability on an extraschedular basis is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


